


Exhibit 10 (a)






















ALLETE
NON-EMPLOYEE DIRECTOR
STOCK PLAN






(As amended and restated effective May 15, 2013)



--------------------------------------------------------------------------------




ALLETE NON-EMPLOYEE DIRECTOR STOCK PLAN
(As amended and restated effective May 15, 2013)


Article 1
Establishment and Purpose


This document includes the terms of the ALLETE Non-Employee Director Stock Plan
(the “Plan”), the purpose of which is to provide ownership of the Company's
stock to members of its Board of Directors in order to improve the Company's
ability to attract and retain highly qualified individuals to serve as Directors
and to strengthen the commonality of interest between Directors and Company
shareholders. The Plan, first established effective May 9, 1995, was amended as
follows: effective September 1, 2000, the Plan was amended to reflect the
Company's name change; effective January 1, 2002, January 1, 2003, February 15,
2007, May 1, 2009, May 1, 2010 and October 1, 2010, respectively, the Plan was
amended to reflect changes in Director compensation; effective July 20, 2004,
the Plan was amended to provide for tax withholding; and, effective May 1, 2009,
the Plan was amended to permit Directors to defer their Annual Retainer awarded
pursuant to the Plan under the ALLETE Amended and Restated Non-Employee Director
Compensation Deferral Plan II. The Company now further amends and restates the
Plan, effective May 15, 2013, to increase by 150,000 the number of shares
authorized for issuance under this Plan, and to make other conforming
amendments. Capitalized terms, unless otherwise defined herein, shall have the
meaning provided in Article 10.


Article 2
Administration


2.1
Administrator. The Executive Compensation Committee of the Board shall
administer the Plan. Notwithstanding the foregoing, the Administrator may
delegate any of its duties to such other person or persons from time to time as
it may designate. Members of the Executive Compensation Committee may
participate in the Plan; however, any Director serving on the Executive
Compensation Committee shall not vote or act on any matter relating solely to
himself or herself.

2.2
Duties. The Administrator has the authority to construe and interpret all
provisions of the Plan, to resolve any ambiguities, to adopt rules and practices
concerning the administration of the Plan, to make any determinations and
calculations necessary or appropriate hereunder, and to remedy any errors,
inconsistencies or omissions. The Company shall pay all expenses and liabilities
incurred in connection with Plan administration.


1

--------------------------------------------------------------------------------




2.3
Agents. The Administrator may engage the services of accountants, attorneys,
actuaries, investment consultants, and such other professional personnel as are
deemed necessary or advisable to assist in fulfilling the Administrator's
responsibilities. The Administrator, the Company and the Board may rely upon the
advice, opinions or valuations of any such persons.

2.4
Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan. Neither the Administrator, its delegates, nor
the Board shall be personally liable for any good faith action, determination or
interpretation with respect to the Plan, and each shall be fully protected by
the Company in respect of any such action, determination or interpretation.

2.5
Company Information. To enable the Administrator to perform its duties, the
Company shall supply full and timely information to the Administrator on all
matters relating to the Annual Retainer, the Directors and such other pertinent
information as the Administrator may reasonably require.



Article 3
Common Stock Subject to the Plan


Subject to Article 6 below, the maximum aggregate number of shares of Common
Stock that may be delivered under the Plan is 164,661 shares. The Common Stock
to be delivered under the Plan may be made available from authorized but
unissued shares of Common Stock or shares of Common Stock purchased on the open
market.


Article 4
Determination of Annual Retainer and Stock Payments


4.1.
The Board shall determine the Annual Retainer payable to each Director. Unless
otherwise specified by the Board, the Annual Retainer, once established, will
remain in effect until the Board changes it.

4.2
Each Director shall receive a Stock Payment for services rendered during the
Service Period on the first business day of June or as soon as practicable
following that date. The number of shares shall be calculated by dividing the
amount of the Stock Payment by the fair market value of a share of Common Stock,
which for this purpose means the average New York Stock Exchange closing price
for the last five (5) days up to and including the date that is ten (10)
calendar days prior to June 1 of the Service Period (or on the first business
day thereafter if June 1 is not a business day).


2

--------------------------------------------------------------------------------




To the extent the Director has not elected to defer any or all of the Stock
Payment pursuant to the ALLETE Amended and Restated Non-Employee Director
Compensation Deferral Plan II, or any successor deferral plan or arrangement
established by the Company for such purpose, the Company shall either issue
shares or cause the appropriate number of shares of Common Stock to be purchased
in the market and delivered to the Director or, at the Company's election, to
the Director's Invest Direct account or to the Director's account in such
successor dividend reinvestment plan as the Company may establish. Fractional
shares may be paid in cash. Any Director joining the Board during a Service
Period after the first business day in June will receive his or her Stock
Payment, valued using the same general methodology described above and prorated
to reflect the number of months included in the Director's initial Service
Period, as soon as practicable after the first business day following the
effective date of his or her election or appointment to the Board.


4.3
Any Director may decline a Stock Payment for any Plan Year, provided, however,
that no cash compensation shall be paid in lieu thereof. Any Director who
declines a Stock Payment must do so in writing prior to the performance of any
services as a Director for the Plan Year to which such Stock Payment relates.

4.4
No Director shall be required to forfeit or otherwise return any shares of
Common Stock issued as a Stock Payment pursuant to the Plan (including any
shares of Common Stock received as a result of an election under Article 5)
notwithstanding any change in status of such Director that renders him or her
ineligible to continue as a Director in the Plan.

4.5
The cash portion of the Annual Retainer for such Plan Year shall be paid to
Directors at such times and in such manner as may be determined by the Board of
Directors, unless the Director has elected to defer some or all of the cash
portion of the Annual Retainer pursuant to the ALLETE Amended and Restated
Non-Employee Director Compensation Deferral Plan II.

4.6
Any portion of the Annual Retainer that a Director elects to defer pursuant to
the ALLETE Amended and Restated Non-Employee Director Compensation Deferral Plan
II shall be considered a deferral under that plan and not this Plan.

Article 5
Election to Increase Amount of Stock Payment
in Lieu of Cash Portion of Annual Retainer


5.1    Annual Election. Each Plan Year, a Director may make a written election
to reduce the cash portion of the Annual Retainer and have such amount applied
to purchase additional shares of Common Stock. The election shall be made on a
form provided by the Administrator and must be returned to the Administrator. An
election becomes irrevocable no later than the date specified by the
Administrator, but in any event before the beginning of the Plan Year to which
the election relates.

3

--------------------------------------------------------------------------------




A Director's election will become effective only if the forms required by the
Administrator have been properly completed and signed by the Director, timely
delivered to, and accepted by, the Administrator. The election form shall state
the percentage or amount by which the Director desires to reduce the cash
portion of the Annual Retainer, which shall be applied toward the purchase of
Common Stock to be delivered on the same date that the Stock Payment is made,
provided, however, that no fractional shares may be purchased. Cash in lieu of
any fractional share may be paid to the Director. No Director shall be allowed
to change or revoke any election for the then current year.
5.2    Initial Election. A Director who first becomes eligible to participate in
the Plan during a Plan Year may elect to reduce the cash portion of the Annual
Retainer and have such amount applied to purchase additional shares of Common
Stock by filing a signed election form with the Administrator no later than 30
days after the Director first becomes eligible to participate in the Plan. The
election shall become irrevocable with respect to the Service Period covered by
the election on the earlier of the 30th day following the date on which the
Director first becomes eligible to participate in the Plan or the date on which
payment is made to the Director.
Article 6
Adjustment for Changes in Capitalization


If the outstanding shares of Common Stock of the Company are increased,
decreased, or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the property of the Company, reorganization or recapitalization,
reclassification, stock dividend, stock split, reverse stock split, combinations
of shares, rights offering, distribution of assets or other distribution with
respect to such shares of Common Stock or other securities or other change in
the corporate structure or shares of Common Stock, the number of shares to be
granted annually, the maximum number of shares and the kind of shares that may
be issued under the Plan shall be appropriately adjusted by the Administrator.
Any determination by the Administrator as to any such adjustment will be final,
binding, and conclusive. The maximum number of shares issuable under the Plan as
a result of any such adjustment shall be rounded down to the nearest whole
share.
Article 7
Amendment or Termination of Plan


The Board will have the power, in its discretion, to amend, suspend or terminate
the Plan at any time.



4

--------------------------------------------------------------------------------




Article 8
Duration of the Plan


Subject to the right of the Board to terminate the Plan pursuant to Article 7,
the Plan shall remain in effect until all shares subject to the Plan have been
purchased or acquired according to the Plan's provisions.


Article 9
Miscellaneous Provisions


9.1
Continuation of Directors in Same Status. Nothing in the Plan or any action
taken pursuant to the Plan shall be construed as creating or constituting
evidence of any agreement or understanding, express or implied, that the Company
will retain a Director as a Director or in any other capacity for any period of
time or at a particular retainer or other rate of compensation, as conferring
upon any Director any legal or other right to continue as a Director or in any
other capacity, or as limiting, interfering with or otherwise affecting the
right of the Company to terminate a Director in his or her capacity as a
Director or otherwise at any time for any reason, with or without cause, and
without regard to the effect that such termination might have upon him or her as
a participant under the Plan.

9.2
Compliance with Government Regulation. Neither the Plan nor the Company shall be
obligated to issue any shares of Common Stock pursuant to the Plan at any time
unless and until all applicable requirements imposed by any federal and state
securities and other laws, rules and regulations, by any regulatory agencies or
by any stock exchanges upon which the Common Stock may be listed have been fully
met. As a condition precedent to any issuance of shares of Common Stock, the
Board or the Administrator may require a Director to take any such action and to
make any such covenants, agreements and representations as the Board or the
Administrator, as the case may be, in its discretion deems necessary or
advisable to ensure compliance with such requirements. The Company shall in no
event be obligated to register the shares of Common Stock deliverable under the
Plan pursuant to the Securities Act of 1933, as amended, or to qualify or
register such shares under any securities laws of any state upon their issuance
under the Plan or at any time thereafter, or to take any other action in order
to cause the issuance and delivery of such shares under the Plan or any
subsequent offer, sale, or other transfer of such shares to comply with any such
law, regulation, or requirement. Directors are responsible for complying with
all applicable federal and state securities and other laws, rules, and
regulations in connection with any offer, sale, or other transfer of the shares
of Common Stock issued under the Plan or any interest therein including, without
limitation, compliance with the registration requirements of the Securities Act
of 1933 as amended (unless an exemption therefrom is available) or with the
provisions of Rule 144 promulgated thereunder, if applicable, or any successor
provisions. Certificates for shares of Common Stock may be legended as the
Administrator shall deem appropriate.


5

--------------------------------------------------------------------------------




9.3
Non-transferability of Rights. No Director shall have the right to assign the
right to receive any Stock Payment or any other right or interest under the
Plan, contingent or otherwise, or to cause or permit any encumbrance, pledge, or
charge of any nature to be imposed on any such Stock Payment (prior to the
delivery of such Stock Payment) or any such right or interest.

9.4
Severability. In the event that any provision of the Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.

9.5
Governing Law. To the extent not preempted by federal law, the Plan shall be
governed by the laws of the state of Minnesota.

9.6
Tax Withholding. The Company is authorized to withhold from the Annual Retainer
including from the Stock Payment, amounts of withholding and other taxes due in
connection with such payment by the Company and to take such other action as the
Company may deem advisable to enable the Company or Director to satisfy
obligations relating to the payment of any Annual Retainer.



Article 10
Definitions


When used herein, the following terms shall have the respective meanings set
forth below:
10.1
“Administrator” is defined in Article 2.1 of the Plan.

10.2
“Annual Retainer” means the annual retainer payable by the Company to Directors
(excluding any per meeting fees or expense reimbursements).

10.3
“Board” or “Board of Directors” means the Board of Directors of the Company.

10.4
“Common Stock” means the common stock, no par value, of the Company.

10.5
“Company” means ALLETE, Inc., f/k/a Minnesota Power, Inc. and f/k/a Minnesota
Power & Light Company, a Minnesota corporation, and any successor corporation.

10.6
“Director” means any person who is elected or appointed to the Board of
Directors of the Company and who is not an Employee.


6

--------------------------------------------------------------------------------




10.7
“Employee” means any officer or other common law employee of the Company or of
any Subsidiary.

10.8
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

10.9
“Invest Direct” means the ALLETE Stock Purchase and Dividend Reinvestment Plan
or any successor dividend reinvestment plan as the Company may establish.

10.10    “Plan Year” means the calendar year.
10.11
“Service Period” means, with respect to the Annual Cash Retainer, a Plan Year,
and with respect to the Annual Stock Retainer, the 12-month period beginning on
June 1 of each Plan Year or, with respect to a Director who first becomes
eligible to participate in the Plan after June 1 of a Plan Year, such lesser
period beginning on the date the Director joins the Board and ending on the
following May 31.

10.12
“Stock Payment” means that portion of the Annual Retainer to be paid to
Directors in shares of Common Stock rather than cash for services rendered as a
Director of the Company, as provided in Article 4 hereof, including that portion
of the Stock Payment resulting from any election specified in Article 5 hereof.

10.13
“Subsidiary” means any corporation that is a “subsidiary corporation” of the
Company, as that term is defined in Section 424(f) of the Internal Revenue Code
of 1986, as amended.

In Witness Whereof, the Board of Directors of ALLETE, Inc. has caused this
amended and restated ALLETE Non-Employee Director Stock Plan to be signed by its
duly authorized representative, effective as of May 15, 2013.


ALLETE, Inc.
/s/ Alan R. Hodnik
Alan R. Hodnik
Chairman, President and Chief Executive Officer





ATTEST:
/s/ Deborah A. Amberg
Deborah A. Amberg
Senior Vice President, General Counsel and Secretary


7